DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shepelev (US 20180364830 A1).


Regarding claim 1, Shepelev teaches an electronic device to control a touch panel comprising an array (124) of a plurality of touch sensors (Fig. 1, [0031], where there is an array 124 of sensing elements), the electronic device comprising: 
	a touch controller (110), configured to group the plurality of touch sensors into a sensing 5group of one or more touch sensors and a non-sensing group of one or more touch sensors, control the sensing group to perform a proximity or hover sensing operation during a first sensing period and not control the non-sensing group to perform the proximity or hover sensing operation during the first sensing period (Fig. 2, [0071], where the timing module 250 of the processing system 110 controls which sensor electrodes are coupled for capacitive sensing and which are controlled to not sense, [0050], where the capacitive sensing includes proximity sensing), 
	wherein the touch controller is configured to set one or more first touch sensors of the 10non-sensing group to a floating state during the first sensing period, and set one or more second touch sensors of the non-sensing group to a simultaneously-driven state during the first sensing period (Fig. 2, [0071], where sensor electrodes 120 are selected to be either driven with a guard signal or set to a high impedance or floating state), 
	wherein at least one of the one or more first touch sensors of the non-sensing group is adjacent to the sensing group (Fig. 7A, [0093]-[0097], where the sensing group is AFE and the non-sensing group are driving simultaneously with a guard signal G or are electrically floating, where at least one of the electrically floating sensor electrodes are adjacent to the sensing group labeled AFE).

Regarding claim 2, Shepelev teaches the electronic device of claim 1, wherein the sensing group comprises at least one touch sensor arranged as a touch sensor unit, and the one or more first touch sensors of the non-sensing group are adjacent to the touch sensor unit, and the one or more second touch sensors of the non-sensing group are farther away from the touch sensor unit (Figs. 7A and 9A, [0093]-[0097], [0111], where the touch sensors AFE are arranged as a row and the units being driven with a guard signal or electrically floating are positioned both adjacent and farther away).

	Regarding claim 3, Shepelev teaches the electronic device of claim 2, wherein the touch controller is configured to 20control all of the touch sensors surrounding the touch sensor unit to be the one or more first touch sensors of the non-sensing group (Fig. 9A, [0109]-[0111], where the operation controls the simultaneously-driven non-sensing electrodes).

	Regarding claim 4, Shepelev teaches the electronic device of claim 2, wherein the touch controller is configured to control a first part of the touch sensors surrounding the touch sensor unit to be the one or more first touch sensors of the non-sensing group and control a second part of the touch sensors 25surrounding the touch sensor unit to be the one or more second touch sensors of the non-sensing group (Figs. 7A and 9A, [0093]-[0097], [0111], where the touch sensors AFE are arranged as a row and the units being driven with a guard signal or electrically floating are positioned both adjacent and farther away).

Regarding claim 5, Shepelev teaches the electronic device of claim 2, wherein the touch controller is configured to control all of the touch sensors other than the touch sensors surrounding the touch sensor unit to be the one or more second touch sensors of the non-sensing group (Fig. 9A, [0109]-[0111], where the touch sensors adjacent to the sensing group are of the first touch sensors of the non-sensing group and others are of the second sensors of the non-sensing group).

	Regarding claim 6, Shepelev teaches the electronic device of claim 2, wherein the touch controller is configured to 5control a first part of the touch sensors other than the touch sensors surrounding the touch sensor unit to be the one or more first touch sensors of the non-sensing group and control a second part of the touch sensors other than the touch sensors surrounding the touch sensor unit to be the one or more second touch sensors of the non-sensing group (Figs. 7A and 9A, [0093]-[0097], [0109]-[0114], where the touch processor controls all sensor electrodes including the pluralities of electrodes beyond the touch sensor unit portion which include at least two or more sensor electrodes of the non-sensing group).

	Regarding claim 7, Shepelev teaches the electronic device of claim 2, wherein the touch sensor unit is a square shape (Fig. 7A, where an individual sensor electrode forming a touch sensor unit has an approximately square shape).

	Regarding claim 8, Shepelev teaches the electronic device of claim 2, wherein the extension direction of the touch sensor unit is parallel with a column or row direction 

	Regarding claim 9, Shepelev teaches the electronic device of claim 2, wherein the extension direction of the touch sensor unit is non-parallel with a column or row direction of the touch panel (Fig. 7A, where the plurality of touch sensors taken together extends in a direction non-parallel with a column).

	Regarding claim 10, Shepelev teaches the electronic device of claim 1, wherein the touch controller is further 15configured to control the plurality of touch sensors to perform a touch-sensing operation in a second sensing period during which the touch controller is configured to set the one or more first touch sensors of the non-sensing group to the simultaneously-driven state (Figs. 7A-E, [0099]-[0104], where the sensing operation repeats and iterates multiple times such that there is a later second sensing period in which the same first sensing and non-sensing groups operate).

	Regarding claim 11, Shepelev teaches the electronic device of claim 1, wherein the proximity or hover sensing is a self-sensing operation and the touch controller is configured to control the plurality of touch 20sensors to perform a mutual-sensing operation in a second sensing period ([0031], [0035]-[0037], where the input device 100 employs a combination of sensor technologies including self and mutual capacitance technologies; Figs. 7A-E, [0099]-[0104], where the sensing operation repeats and 

	Regarding claim 12, Shepelev teaches an electronic device to control a touch panel comprising an array of a plurality of touch sensors (Fig. 1, [0031], where there is an array 124 of sensing elements), the electronic device comprising: 
	a touch controller (110), configured to group the plurality of touch sensors into a sensing group and a non-sensing group, control the sensing group to perform a proximity or hover 25sensing operation during a first sensing period and not control the non-sensing group to perform the proximity or hover sensing operation during the first sensing period (Fig. 2, [0071], where the timing module 250 of the processing system 110 controls which sensor electrodes are coupled for capacitive sensing and which are controlled to not sense; [0050], where the capacitive sensing includes proximity sensing), 44File: 087312usf 
	wherein the sensing group comprises a plurality of first touch sensor units each comprising one or more touch sensors, the non-sensing group comprises a plurality of second touch sensor units each comprising one or more touch sensors, the first touch sensor units and the second touch sensor units are arranged in an array and alternately disposed in each column 5and each row of the array (Figs. 7A-E, [0093]-[0104], where the method groups the sensing and non-sensing group such that they are disposed and arranged alternately in each column and row of the array through the steps of the method), 

	wherein at least one of the one or more first touch sensors of the non-sensing group is adjacent to the sensing group (Fig. 7A, [0093]-[0097], where the sensing group is AFE and the non-sensing group are driving simultaneously with a guard signal G or are electrically floating, where at least one of the electrically floating sensor electrodes are adjacent to the sensing group labeled AFE).

	Regarding claim 13, Shepelev teaches the electronic device of claim 12, wherein the touch controller is further configured to set one or more second touch sensors of the non-sensing group to a simultaneously-driven state during the first sensing period (Figs. 7A and 9A, [0093]-[0097], [0111], where the units being driven with a guard signal or electrically floating are positioned both adjacent and farther away).

	Regarding claim 14, Shepelev teaches the electronic device of claim 12, wherein the one or more first touch sensors of the non-sensing group are adjacent to the first touch sensor units of the sensing group in the first 15sensing period, and one or more second touch sensors of the non-sensing group are farther away from the touch sensor unit of the sensing group in the first sensing period (Figs. 7A and 9A, [0093]-[0097], [0111], where the touch sensors AFE are arranged as a row and the units being 

	Regarding claim 15, Shepelev teaches the electronic device of claim 12, wherein each of the first touch sensor units and the second touch sensor units comprises a same number of one or more touch sensors (Fig. 7A, where each touch sensor unit comprises one touch sensor labeled AFE).

	Regarding claim 16, Shepelev teaches tsehe electronic device of claim 12, wherein 20the touch controller is configured to further control the non-sensing group to perform a proximity or hover sensing operation during a second sensing period and not control the sensing group to perform the proximity or hover sensing operation during the second sensing period (Figs. 7A-E, [0099]-[0104], where the sensing operation repeats and iterates multiple times such that there is a later second sensing period in which the same first sensing and non-sensing groups operate).

	Regarding claim 17, Shepelev teaches an electronic device, comprising:  
	25a touch panel comprising an array of a plurality of touch sensors (Fig. 1, [0031], where there is an array 124 of sensing elements), the electronic device comprising:  45File: 087312usf 
	a touch controller, coupled to the touch panel and configured to group the plurality of touch sensors into a sensing group of one or more touch sensors and a non-sensing group of one or more touch sensors, control the sensing group to perform a proximity or hover sensing operation during a sensing period and not control the non-
	wherein the touch controller is configured to set one or more first touch sensors of the non-sensing group to a floating state during the sensing period, and set one or more second touch sensors of the non-sensing group to a simultaneously-driven state during the sensing period (Fig. 2, [0071], where sensor electrodes 120 are selected to be either driven with a guard signal or set to a high impedance or floating state), 
	 wherein at least one of the one or more first touch sensors of the non-sensing group is 10adjacent to the sensing group (Fig. 7A, [0093]-[0097], where the sensing group is AFE and the non-sensing group are driving simultaneously with a guard signal G or are electrically floating, where at least one of the electrically floating sensor electrodes are adjacent to the sensing group labeled AFE).

	Regarding claim 18, Shepelev teaches an electronic device, comprising: 
	a touch panel comprising an array of a plurality of touch sensors (Fig. 1, [0031], where there is an array 124 of sensing elements); and 
	a touch controller, coupled to the touch panel and configured to group the plurality of touch sensors into a sensing group and a non-sensing group, control the sensing group to 15perform a proximity or hover sensing operation during a first sensing period and not control the non-sensing group to perform the proximity or hover sensing 
	wherein the sensing group comprises a plurality of first touch sensor units, the non-sensing group comprises a plurality of second touch sensor units, the first touch sensor units 20and the second touch sensor units are arranged in an array and alternately disposed in each column and each row of the array (Figs. 7A-E, [0093]-[0104], where the method groups the sensing and non-sensing group such that they are disposed and arranged alternately in each column and row of the array through the steps of the method), 
	wherein the touch controller is configured to set one or more of first touch sensors of the non-sensing group to a floating state during the first sensing period ([0097], where sensors of the non-sensing group may be placed in an electrically floating state), and 
	wherein at least one of the one or more first touch sensors of the non-sensing group is 25adjacent to the sensing group (Fig. 7A, [0093]-[0097], where the sensing group is AFE and the non-sensing group are driving simultaneously with a guard signal G or are electrically floating, where at least one of the electrically floating sensor electrodes are adjacent to the sensing group labeled AFE).

Regarding claim 19, Shepelev teaches a method for driving a touch panel, wherein the touch panel comprises an array46File: 087312usf of a plurality of touch sensors (Fig. 1, [0031], where there is an array 124 of sensing elements), the method comprising: 
	grouping the plurality of touch sensors into a sensing group of one or more touch sensors and a non-sensing group of one or more touch sensors (Fig. 2, [0071], where the timing module 250 of the processing system 110 controls which sensor electrodes are coupled for capacitive sensing and which are controlled to not sense, [0050], where the capacitive sensing includes proximity sensing); 
	controlling the sensing group to perform a proximity or hover sensing operation 5during a sensing period and not controlling the non-sensing group to perform the proximity or hover sensing operation during the sensing period (Fig. 2, [0071], where the timing module 250 of the processing system 110 controls which sensor electrodes are coupled for capacitive sensing and which are controlled to not sense, [0050], where the capacitive sensing includes proximity sensing); and 
	setting one or more first touch sensors of the non-sensing group to a floating state during the sensing period, and setting one or more second touch sensors of the non-sensing group to a simultaneously-driven state during the sensing period, wherein at least one of the one 10or more first touch sensors of the non-sensing group is adjacent to the sensing group (Fig. 2, [0071], where sensor electrodes 120 are selected to be either driven with a guard signal or set to a high impedance or floating state; Fig. 7A, [0093]-[0097], where the sensing group is AFE and the non-sensing group are driving simultaneously with a guard signal G or are electrically floating, where at least one of 

	Regarding claim 20, Shepelev teaches a method for driving a touch panel, wherein the touch panel comprises an array of a plurality of touch sensors (Fig. 1, [0031], where there is an array 124 of sensing elements), the method comprising: 
	grouping the plurality of touch sensors into a sensing group and a non-sensing group (Fig. 2, [0071], where the timing module 250 of the processing system 110 controls which sensor electrodes are coupled for capacitive sensing and which are controlled to not sense); 
	controlling the sensing group to perform a proximity or hover sensing operation 15during a first sensing period and not controlling the non-sensing group to perform the proximity or hover sensing operation during the first sensing period, wherein the sensing group comprises a plurality of first touch sensor units, the non-sensing group comprises a plurality of second touch sensor units, the first touch sensor units and the second touch sensor units are arranged in an array and alternately disposed in each column and each row of the array (Figs. 7A-E, [0093]-[0104], where the method groups the sensing and non-sensing group such that they are disposed and arranged alternately in each column and row of the array through the steps of the method); and  
	20setting one or more of first touch sensors of the non-sensing group to a floating state during the first sensing period ([0097], where sensors of the non-sensing group may be placed in an electrically floating state), wherein at least one of the one or more first touch sensors of the non-sensing group is adjacent to the sensing group (Fig. 7A, 

	Regarding claim 21, Shepelev teaches an electronic device to control a touch panel comprising an array of a plurality of touch sensors (Fig. 1, [0031], where there is an array 124 of sensing elements), the electronic device comprising:  
	25a touch controller, configured to group the plurality of touch sensors into a sensing group of one or more touch sensors and a non-sensing group of one or more touch sensors,47File: 087312usf control the sensing group to perform a proximity or hover sensing operation during a first sensing period and not control the non-sensing group to perform the proximity or hover sensing operation during the first sensing period (Fig. 2, [0071], where the timing module 250 of the processing system 110 controls which sensor electrodes are coupled for capacitive sensing and which are controlled to not sense, [0050], where the capacitive sensing includes proximity sensing), 
	wherein the touch controller is configured to set one or more first touch sensors of the 5non-sensing group to a floating state during the first sensing period (Fig. 2, [0071], where sensor electrodes 120 are selected to be either driven with a guard signal or set to a high impedance or floating state), 
	wherein at least one of the one or more first touch sensors of the non-sensing group is adjacent to the sensing group (Fig. 7A, [0093]-[0097], where the sensing group is AFE and the non-sensing group are driving simultaneously with a guard signal G or 
	the touch controller is configured to obtain a summation value of a first capacitance variation value of a sensing capacitor and a second capacitance variation value of a parasitic 10capacitor, wherein the sensing capacitor is between an object in proximity to the touch panel and the sensing group and the parasitic capacitor is between the sensing group and the at least one of the one or more first touch sensors of the non-sensing group, wherein the second capacitance variation value is for increasing sensing sensitivity of the proximity or hover sensing operation (Figs. 7A and 8, [0094]-[0099], where the sensing capacitor comprises sensor electrodes driven with AFE, the parasitic capacitor comprises sensor electrodes driven with DC and the sensing results comprise the first signal as affected by the second signal, the application of the parasitic capacitor being for improving accuracy).

	Regarding claim 22, Shepelev teaches the electronic device of claim 21, wherein the touch controller is configured to 15set one or more second touch sensors of the non-sensing group to a simultaneously-driven state during the first sensing period (Figs. 7A and 9A, [0093]-[0097], [0111], where the units being driven with a guard signal or electrically floating are positioned both adjacent and farther away).

	Regarding claim 23, Shepelev teaches an electronic device to control a touch panel comprising an array of a plurality of touch sensors (Fig. 1, [0031], where there is an array 124 of sensing elements), the electronic device comprising: 

	wherein in a touch sensing operation, the touch controller is configured to set one or more first touch sensors of the non-sensing group to a simultaneously-driven state during a touch sensing period (Fig. 2, [0071], where sensor electrodes 120 are selected to be either driven with a guard signal or set to a high impedance or floating state), 
	wherein in a proximity or hover sensing operation, the touch controller is configured 25to set one or more first touch sensors of the non-sensing group to a floating state during a proximity or hover sensing period (Fig. 2, [0071], where the timing module 250 of the processing system 110 controls which sensor electrodes are coupled for capacitive sensing and which are controlled to not sense; [0050], where the capacitive sensing includes proximity sensing), and  48File: 087312usf 
	wherein at least one of the one or more first touch sensors of the non-sensing group is adjacent to the sensing group (Fig. 7A, [0093]-[0097], where the sensing group is AFE and the non-sensing group are driving simultaneously with a guard signal G or are electrically floating, where at least one of the electrically floating sensor electrodes are adjacent to the sensing group labeled AFE).

	Regarding claim 24, Shepelev teaches the electronic device of claim 23, wherein the touch controller is configured to set the first touch sensors to the floating 

	Regarding claim 25, Shepelev teaches the electronic device of claim 23, wherein the touch controller is configured to set one or more second touch sensors of the non-sensing group to a 10simultaneously-driven state during the touch sensing period and the proximity or hover sensing period (Fig. 2, [0071], where sensor electrodes 120 are selected to be either driven with a guard signal or set to a high impedance or floating state).

	Regarding claim 26, Shepelev teaches an electronic device to control a touch panel comprising an array of a plurality of touch sensors (Fig. 1, [0031], where there is an array 124 of sensing elements), the electronic device comprising: 
	a touch controller, configured to group the plurality of touch sensors into a sensing 15group of one or more touch sensors and a non-sensing group of one or more touch sensors, control the sensing group to perform a proximity or hover sensing operation during a first sensing period and not control the non-sensing group to perform the proximity or hover sensing operation during the first sensing period (Fig. 2, [0071], 
	wherein the touch controller is configured to set one or more first touch sensors of the 20non-sensing group to a floating state during the first sensing period (Fig. 2, [0071], where sensor electrodes 120 are selected to be either driven with a guard signal or set to a high impedance or floating state), 
	wherein at least one of the one or more first touch sensors of the non-sensing group is adjacent to the sensing group (Fig. 7A, [0093]-[0097], where the sensing group is AFE and the non-sensing group are driving simultaneously with a guard signal G or are electrically floating, where at least one of the electrically floating sensor electrodes are adjacent to the sensing group labeled AFE), 
	wherein the touch controller is further configured to control the sensing group to perform a touch sensing operation during a second sensing period different from the first sensing 25period and not control the non-sensing group to perform the touch sensing operation during the second sensing period (Figs. 7A-E, [0099]-[0104], where the sensing operation repeats and iterates multiple times such that there is a later second sensing period in which the same first sensing and non-sensing groups operate), 49File: 087312usf 
	wherein the touch controller is further configured to set the one or more first touch sensors of the non-sensing group to a simultaneously-driven state during the second sensing period (Figs. 7A-E, [0099]-[0104], where the sensing operation repeats and iterates multiple times such that there is a later second sensing period in which the same non-sensing groups to a guard signal).

	Regarding claim 27, Shepelev teaches the electronic device of claim 26, wherein the touch controller is configured to 5set all of the touch sensors of the non-sensing group to the floating state during the first sensing period ([0097], where sensors of the non-sensing group may be placed in an electrically floating state).

	Regarding claim 28, Shepelev teaches the electronic device of claim 26, wherein the touch controller is further configured to set one or more second touch sensors of the non-sensing group to a simultaneously-driven state during the first sensing period (Fig. 2, [0071], where sensor electrodes 120 are selected to be either driven with a guard signal or set to a high impedance or floating state).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER D MCLOONE/Primary Examiner, Art Unit 2692